DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 11/16/2020 has been considered.
Claims 1-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 11/16/2020, has been entered. Claims 1-16 have been amended. Claims 17-19 are newly added.
Drawing Objections
	The Drawing Objections have been withdrawn pursuant Applicant’s amendments.

35 USC § 112(b) Rejection
The 35 USC § 112(b) rejection of claim 10 has been withdrawn pursuant Applicant’s amendments.
35 USC § 112(d) Rejection
The 35 USC § 112(d) rejection of claim 15 has been withdrawn pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Duplicate Claims Warning
Applicant is advised that should claim 16 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
-“calculation means for calculating” recited in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 contains the limitations “acquisition means for acquiring…” and “notification means for notifying the user.” It is unclear to one of ordinary skill in the art if the acquisition means and notification means are intended to be the same as the acquisition units and notification units recited in the specification. Are means intended to be the same as units? Do the means have associated hardware structure not mention in the specification? For the purpose of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-14 and 16-19 are directed to a machine. Claim 15 is directed to an article of manufacture. As such, claims 1-19 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.

-acquire a repeat rate representing a user's tendency to use same items again that the user has used before, from the user's use history of a service through which a plurality of items are available for use by the user; 
-calculate a first score representing a similarity between an available item and items that have been used at least once by the user; 
-calculate a separate second score representing a similarity between the available item and items that have been repeatedly used by the user; 
-calculate a final score for the available item based on an equation including the repeat rate, the first score, and the second score, with the proviso that the first score, the second score, and the final score are calculated for each one of a plurality of available items; and 
-notify the user of the plurality of available items based on their respective final scores.
The above limitations recite the concept of notifying a user of a plurality using calculations based on historical usage. The above limitations fall within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions and mathematical calculations. Independent claims 15 and 16 recite similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 15 and 16 recite an abstract idea (Step 2A, Prong One: YES).

Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of a processor. Examiner further acknowledges that independent claim 15 recites the additional elements of a non-transitory computer readable medium storing an information processing program, and a computer. Examiner further acknowledges that independent claim 16 recites the additional elements of acquisition means, calculation means, and notification means. Although additional elements are recited, claims 1, 15, and 16 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 15, and 16 merely recites a commonplace business method (i.e. notifying a user of a plurality using calculations based on historical usage) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 1, 15, and 16 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 15, and 16 specifying that the abstract idea of notifying a user of a plurality using calculations based on historical usage being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both 

Since claims 1, 15, and 16 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 15, and 16 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.

Returning to representative claim 1, representative claim 1 recites additional elements of a processor. Examiner further acknowledges that independent claim 15 recites the additional elements of a non-transitory computer readable medium storing an information processing program, and a computer. Examiner further acknowledges that independent claim 16 recites the additional elements of acquisition means, calculation means, and notification means. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1, 15, and 16 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 15, and 16 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 15, and 16 specifying that the abstract idea of notifying a user of a plurality using calculations based on historical usage being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claims 1, 15, and 16 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-14 and 17-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-14 and 17-19 further fall within the “Certain Alice/Mayo test, claims 1-19 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagga et al. (US 2016/0142783 A1), newly cited and hereinafter Bagga.

Regarding claim 1, Bagga discloses an information processing apparatus (i.e. abstract) comprising:
	-a processor programmed (Bagga, see at least: “here the computing devices 105, 106, and the application server 107 are shown generally, and it will be understood that they may each contain memory storing computer executable instructions to cause a processor to perform steps described herein” [0030]) to:  
-acquire a repeat rate representing a user's tendency to use same items again that the user has used before, from the user's use history of a service through which a plurality of items are available for use by the user (Bagga, see at least: “By monitoring the consumption history [i.e. from the user's use history of a service], browsing history, media preferences of the user and users with similar media preferences, a consumption score may be calculated for each media asset, which is a quantization of the level of interest a given user may have in viewing that media asset” [0114] and “Score calculation may factor in the frequency with which the user consumed certain types of media content [i.e. acquire a repeat rate representing a user's tendency to use same items again that the user has used before].  For example, media assets that are determined to be of the genre that the user frequently watches may be associated with a high score” [0115] and “Media content recommendations for a particular user, used either in populating a media asset list with media assets [i.e. through which a plurality of items are available]…Users with similar media preferences as a particular user may be identified by a server, such as the application server 107 of FIG. 1, by monitoring user media consumption and/or browsing histories of several individual subscribers [i.e. for use by the user]” [0047]); 
-calculate a first score representing a similarity between an available item and items that have been used at least once by the user (Bagga, see at least: “Such a score may be calculated by 
-calculate a separate second score representing a similarity between the available item and items that have been repeatedly used by the user (Bagga, see at least: “Such a score may be calculated by determining the media tags associated with the media asset and by determining the level of interest the user would have in the media asset given its unique combination of media tags. For example, the computing device may assign media attribute tags with certain scores.  If it is determined that the user likes comedy movies, the computing device may assign comedy movies with a high score [i.e. calculate a separate second score representing a similarity between the available item and items that have been repeatedly used by the user]” [0114] and “High scores may be assigned to media assets having a comedy tag if it is determined that the user watches comedy programs frequently [i.e. items that have been repeatedly used by the user]” [0115]);
-calculate a final score for the available item based on an equation including the repeat rate, the first score, and the second score, with the proviso that the first score, the second score, and the final score are calculated for each one of a plurality of available items (Bagga, see at least: “a composite score may be calculated for a dark comedy movie by compositing the scores 
-notify the user of the plurality of available items based on their respective final scores (Bagga, see at least: “a limited number of media asset lists having the highest media asset list score may be selected for display at a user interface [i.e. based on their respective final scores]” [0119] and “an ordered display may be generated of the limited number of media assets selected for display in order of descending media asset list score. The media asset lists may be ordered in descending order starting so that the most recommended media asset list (i.e., the media asset list with the highest media asset list score) will be displayed at the user interface [i.e. notify the user of the plurality of available items]before all other media asset lists” [0120]).

Regarding claim 2, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the user's tendency is expressed by a proportion of a number of items that have been repeatedly used to a number of items that have been used at least once by the user through the service (Bagga, see at least: “Score calculation may factor in the frequency [i.e. the user's 

Regarding claim 5, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the processor is programmed to in a case where the user's use history of the service has a record indicating that a specific item is used by the user at specific time intervals, not notify the user about the specific item until the specific time interval elapses from last use of the specific item even in a case where the final score of the specific item is higher than that of the other available items (Bagga, see at least: “media assets that are determined to be of the genre that the user frequently watches may be associated with a high score…media assets that the user has recently watched may be assigned a low consumption score in order to not recommend content that the user has very recently watched again to the user [i.e. even in a case where the final score of the specific item is higher than that of the other available items]” [0115] and “Score calculation of the media asset may also take into account the device and time at which the 

Regarding claim 6, Bagga discloses the information processing apparatus of claim 2. Bagga further discloses:
-wherein the processor is programmed to -4-Application No. 16/392,678 in a case where the user's use history of the service has a record indicating that a specific item is used by the user at specific time intervals, not notify the user about the specific item until the specific time interval elapses from last use of the specific item even in a case where the final score of the specific item is higher than that of the other available items (Bagga, see at least: “media assets that are determined to be of the genre that the user frequently watches may be associated with a high score…media assets that the user has recently watched may be assigned a low consumption score in order to not recommend content that the user has very recently watched again to the user [i.e. even in a case where the final score of the specific item is higher than that of the other available items]” [0115] and “Score calculation of the media asset may also take into account the device and time at which the media asset list is being presented to the user…the computing device may determine that the user(s) may prefer to watch news at 6 PM every day in the living room television. Accordingly, 

Regarding claim 9, Bagga discloses the information processing apparatus of claim 5. Bagga further discloses:
-wherein the processor is programmed to-5-Application No. 16/392,678 in a case where the user's use history of the service has a record indicating that the specific item is used by the user at the specific time intervals a predetermined number of times or more, not notify the user about the specific item (Bagga, see at least: “media assets that are determined to be of the genre that the user frequently watches may be associated with a high score…media assets that the user has recently watched [i.e. the processor is programmed to-5-Application No. 16/392,678 in a case where the user's use history of the service has a record indicating that the specific item is used by the user at the specific time intervals a predetermined number of times or more] may be assigned a low consumption score in order to not recommend content that the user has very recently watched again to the user [i.e. not notify the user about the specific item]” [0115] and “the computing device may determine that the user(s) may prefer to watch news at 6 PM every day in the living room television [i.e. at the specific time intervals]. Accordingly, the media consumption scores associated with news programs scheduled to be displayed at 6 PM at the user device may be much higher than scores associated with news programming scheduled to be displayed at other times” [0116]).

Regarding claim 10, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the processor is programmed to acquire the repeat rate representing the user's tendency to use same items again that the user has used before, for each item category (Bagga, see at least: “Score calculation may factor in the frequency with which the user consumed certain types of media content [i.e. the processor is programmed to acquire the repeat rate representing the user's tendency to use same items again that the user has used before].  For example, media assets that are determined to be of the genre [i.e. for each item category] that the user frequently watches may be associated with a high score” [0115]); and 
-notify the user about available items in a specific item category in a descending order of each available item's final score (Bagga, see at least: “media asset lists may also be arranged for display in personalized media interface 300 [i.e. notify the user about available items] in descending order of media asset lists scores” [0052] and “media assets may be arranged within the media asset list in a descending order with respect to their media consumption and/or browsing history score [i.e. in a descending order of each available item's final score]” [0053] and “Each personalized menu may contain multiple media asset listings for media assets that share or more common attribute (i.e., genre, tone, theme, actor, rating, etc.) [i.e. about available items in a specific item category]” [0040]).

Regarding claim 11, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the processor is programmed to acquire the repeat rate representing the user's tendency to use same items again that the user has used before, for each of predetermined periods (Bagga, see at least: “Score calculation may factor in the frequency with which the user consumed certain types of media content [i.e. the processor is programmed to acquire the repeat rate representing the user's tendency to use same items again that the user has used before].  For example, media assets that are determined to be of the genre that the user frequently watches may be associated with a high score” [0115] and “Additional factors such as the time of day, date, and/or user location may also factored in calculating a media asset list score. Such a media asset list score may dynamically change. For example, Christmas-related programming may be assigned a higher score in December than in other months [i.e. for each of predetermined periods]” [0052]); and 
-notify the user of the plurality of available items in a descending order of their respective final scores that are adjusted in accordance with a change of the user's tendency during the predetermined periods (Bagga, see at least: “Additional factors such as the time of day, date, and/or user location may also factored in calculating a media asset list score. Such a media asset list score may dynamically change [i.e. adjusted in accordance with a change of the user's tendency]. For example, Christmas-related programming may be assigned a higher score in December than in other months [i.e. during the predetermined periods]…media asset lists may also be arranged for display in personalized media interface 300 [i.e. notify the user of the plurality of available items] in descending order of media asset lists scores” [0052] and “media assets may be arranged within the media asset list in a descending order with respect to their media consumption and/or browsing history score [i.e. a descending order of their respective final scores]” [0053]).

Regarding claim 12, Bagga discloses the information processing apparatus of claim 11. Bagga further discloses:
-wherein in a case where the user's tendency is increasing during the predetermined periods, the final score of an item that has been repeatedly used by the user becomes higher than an actual value calculated from the equation (Bagga, see at least: “Additional factors such as the time of day, date, and/or user location may also factored in [i.e. than an actual value calculated from the equation] calculating a media asset list score. Such a media asset list score may dynamically change. For example, Christmas-related programming may be assigned a higher score in December than in other months [i.e. in a case where the user's tendency is increasing during the predetermined periods, the final score of an item that has been repeatedly used by the user becomes higher]” [0052]).

Regarding claim 13, Bagga discloses the information processing apparatus of claim 11. Bagga further discloses:
-wherein in a case where the user's tendency is decreasing during the predetermined periods, the final score of an item that has not been used by the user becomes higher than an actual value calculated from the equation (Bagga, see at least: “media assets that the user has recently watched may be assigned a low consumption score [i.e. in a case where the user's tendency is decreasing during the predetermined periods] in order to not recommend content that the user has very recently watched again to the user [i.e. the final score of an item that has not been used by the user becomes higher than an actual value calculated from the equation]” [0115] and “even if the user likes to watch sitcoms at 6 PM and Friends is the user's favorite sitcom, the 

Regarding claim 14, Bagga discloses the information processing apparatus of claim 12. Bagga further discloses:
-wherein in a case where the user's tendency is decreasing during the predetermined periods, the final score of an item that has not been used by the user becomes higher than an actual value calculated from the equation (Bagga, see at least: “media assets that the user has recently watched may be assigned a low consumption score [i.e. in a case where the user's tendency is decreasing during the predetermined periods] in order to not recommend content that the user has very recently watched again to the user [i.e. the final score of an item that has not been used by the user becomes higher than an actual value calculated from the equation]” [0115] and “even if the user likes to watch sitcoms at 6 PM and Friends is the user's favorite sitcom, the system may include a different sitcom that the user also likes if the user has watched several episodes of Friends within a recent time frame, because the other sitcom that the user has not recently watched [i.e. an item that has not been used by the user] is considered fresher” [0065]).

Claim 15 recites limitations directed towards a non-transitory computer readable medium (i.e. [0032]). The limitations recited in claim 15 are parallel in nature to those addressed above for claim 1 and are therefore rejected for those same reasons set forth above in claim 1.

Claim 16 recites limitations directed towards an information processing apparatus (i.e. abstract). The limitations recited in claim 16 are the same as those addressed above for claim 1 and are therefore rejected for those same reasons set forth above in claim 1. Additionally, the calculation means are being interpreted under 35 U.S.C. 112(f) as a CPU in light of [0087] of the pgPub of Applicant’s specification.

Regarding claim 18, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the repeat rate is calculated for each different periods in the past, a trend of the repeat rate indicating whether the repeat rate is increasing or decreasing over time is determined, and the final score is calculated by taking into account the trend of the repeat rate (Bagga, see at least: “By consistently monitoring the user consumption and weighting recent consumption more heavily than past consumption trends [i.e. a trend of the repeat rate indicating whether the repeat rate is increasing or decreasing over time is determined, and the final score is calculated by taking into account the trend of the repeat rate], the system may provide recommendations that the user would be more interested in viewing” [0046] and “Different personalized menus may be displayed for the same user account at different devices and for different times of day. For example, a set top box associated with a living room television may display menus recommended for children during the day and for parents during the night based on previous media asset consumption patterns for the living room television [i.e. the repeat rate is calculated for each different periods in the past]” [0054]).

Regarding claim 19, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the plurality of available items are presented to the user in a descending order of their respective final scores (Bagga, see at least: “media asset lists may also be arranged for display in personalized media interface 300 [i.e. the plurality of available items are presented to the user] in descending order of media asset lists scores [i.e. in a descending order of their respective final scores]” [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga, in view of Guha et al. (US 2008/0016034 A1), newly cited and hereinafter Guha.

Regarding claim 3, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the user's tendency is acquired by using the user's use history of the service during a period before a time of the user's current use of the service (Bagga, see at least: “Media consumption histories of users [i.e. by using the user's use history of the service] may be used to calculate how popular a media asset and a type of media asset is with a particular of user [i.e. the user's tendency is acquired by using the user's use history of the service], a subset of users, and 
Bagga does not explicitly disclose the period being a specified period.
Guha, however, teaches determining a score related to relevance (i.e. abstract), including the known technique of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use (Guha, see at least: “the query predictor biases the resulting set of predicted queries based on their frequency (i.e., number of times the query has issued in the entire query database history), and how often they were issued within a specified time, for instance, within the past week [i.e. a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use]” [0041]). This known technique is applicable to the information processing apparatus of Bagga as they both share characteristics and capabilities, namely, they are directed to determining a score related to relevance.
It would have been recognized that applying the known technique of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use, as taught by Guha, to the teachings Bagga, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use, as taught by Guha, into the information processing apparatus of Bagga would have 

Regarding claim 4, Bagga discloses the information processing apparatus of claim 2. Bagga further discloses:
-wherein the user's tendency is acquired by using the user's use history of the service during a period before a time of the user's current use of the service (Bagga, see at least: “Media consumption histories of users [i.e. by using the user's use history of the service] may be used to calculate how popular a media asset and a type of media asset is with a particular of user [i.e. the user's tendency is acquired by using the user's use history of the service], a subset of users, and all users, as media consumption scores” [0093] and “media recommendations may be generated by weighting recent consumption history at a given device more heavily [i.e. during a period before a time of the user's current use of the service] than user preferences and media consumption history from a more distant past” [0046]).
Bagga does not explicitly disclose the period being a specified period.
Guha, however, teaches determining a score related to relevance (i.e. abstract), including the known technique of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use (Guha, see at least: “the query predictor biases the resulting set of predicted queries based on their frequency (i.e., number of times the query has issued in the entire query database history), and how often they were issued within a specified time, for instance, within the past week [i.e. a user’s tendency being acquired by using the user's use history of the service during a specified period 
It would have been recognized that applying the known technique of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use, as taught by Guha, to the teachings Bagga, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of a user’s tendency being acquired by using the user's use history of the service during a specified period before a time of the user's current use, as taught by Guha, into the information processing apparatus of Bagga would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would allow for obtaining results that have greater relevance (see Guha, [0029]).

Regarding claim 7, Bagga discloses the information processing apparatus of claim 3. Bagga further discloses:
-wherein the processor is programmed to in a case where the user's use history of the service has a record indicating that a specific item is used by the user at specific time intervals, not notify the user about the specific item until the specific time interval elapses from last use of the specific item even in a case where the final score of the specific item is higher than that of the other available items (Bagga, see at least: “media assets that are determined to be of the genre that the user frequently watches may be associated with a high score…media assets that the user 

Regarding claim 8, Bagga discloses the information processing apparatus of claim 4. Bagga further discloses:
-wherein the processor is programmed to in a case where the user's use history of the service has a record indicating that a specific item is used by the user at specific time intervals, not notify the user about the specific item until the specific time interval elapses from last use of the specific item even in a case where the final score of the specific item is higher than that of the other available items (Bagga, see at least: “media assets that are determined to be of the genre that the user frequently watches may be associated with a high score…media assets that the user has recently watched may be assigned a low consumption score in order to not recommend content that the user has very recently watched again to the user [i.e. even in a case where the 

Regarding claim 17, Bagga discloses the information processing apparatus of claim 1. Bagga further discloses:
-wherein the final score is calculated by adding the second score to the first score and factoring in the repeat rate (Bagga, see at least: “a composite score may be calculated for a dark comedy movie by compositing the scores for dark tone with the score for comedy movies [i.e. the final score is calculated by adding the second score to the first score]” [0114] and “Score calculation may factor in the frequency with which the user consumed certain types of media content [i.e. and factoring in the repeat rate].  For example, media assets that are determined to be of the genre that the user frequently watches may be associated with a high score” [0115])
Bagga does not explicitly disclose the final score including the product of the second score and repeat rate.
W cum =f1*(f1/(f1+f2))+f2*(f2/(f1+f2)) [i.e. the final score including the product of the second score and repeat rate]” [0112] and “The weights attached to the suggestions are proportional to their frequencies” [0113]). This known technique is applicable to the information processing apparatus of Bagga as they both share characteristics and capabilities, namely, they are directed to determining a score related to relevance.
It would have been recognized that applying the known technique of a final score including the product of a second score and a repeat rate, as taught by Guha, to the teachings Bagga, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of a final score including the product of a second score and a repeat rate, as taught by Guha, into the information processing apparatus of Bagga would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would allow for obtaining results that have greater relevance (see Guha, [0029]).

Response to Arguments
Rejections under 35 U.S.C. §112(b)

	Examiner respectfully disagrees. Claim 16 still recites “acquisition means for acquiring…” and “notification means for notifying the user…,” and thus are still rejected under 112(b) for the reasons stated in the rejection above.

Rejections under 35 U.S.C. §101
	Applicant argues that the amended claims recite very specific features that are not abstract and additionally or alternatively render the claims as a whole integrated into a practical application as the amended claims recite specific features of an algorithm for optimizing the suggestion of items (Remarks, pages 10-11).
	Examiner respectfully disagrees. The amended claims that recite features of an algorithm for optimizing the suggestion of items fall within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions and mathematical calculations. Additionally, the additional elements recited are merely invoked as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 

	Applicant further argues that specific features such as the use and calculation of the repeat rate, the first score, the second score, and the final score for each one of the available items, cannot be overgeneralized as human activities or steps performed in human minds and do not recite an abstract idea and such specificity of the claim limitations renders the claims as a 
	Examiner respectfully disagrees. The recitation of the use and calculation of the repeat rate, the first score, the second score, and the final score for each one of the available items fall within the “Mathematical Concepts” grouping of abstract ideas as they recite mathematical calculations and recite the abstract idea of notifying a user of a plurality using calculations based on historical usage. The additional elements recited are merely invoked as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application nor does it cause the amended limitations to amount to “significantly more” than the abstract idea. Additionally, merely reciting a more specific abstract idea does not integrate the abstract idea into a practical application; as per the 2019 Revised Patent Subject Matter Eligibility Guidance, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Rejections under 35 U.S.C. §103
            Applicant’s arguments regarding the amended claims have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Polatkan et al. (US 2020/0007937 A1) teaches a recommendation system that recommends videos to members.
-Orr et al. (US 2017/0068670 A1) teaches a ranking score being determined based on a media watch list.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.E.W./            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684